Citation Nr: 1453503	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back injury, to include degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in June 2013 to obtain a VA examination for the Veteran's back disorders.  This was accomplished, and the claim was readjudicated in an August 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of DJD and DDD of the lumbar spine.

2.  Symptoms relating to a lumbar spine disability were not chronic in service and have not been continuous since service separation.

3.  DJD (arthritis) of the lumbar spine did not manifest in service or within one year of service separation. 

4.  The Veteran's back disorder, to include DJD and DDD, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury, to include DJD and DDD of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for a back disorder in July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's back disorder includes a diagnosis of DJD (arthritis), which is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran attributes his current residuals of a low back injury to his military service.  Specifically, he explained that during his military service, he served as a military policeman and was stationed at the Presidio in San Francisco, California. On one occasion, the Veteran stated that he was injured as a result of an altercation with a prisoner and went to the dispensary on base for treatment.  He indicated that he was given pain medication and placed on light duty for three days thereafter.  See the December 2004 notice of disagreement (NOD).  The Veteran indicated that he endured continuing back problems throughout his military career and since that time, his back disability has worsened in severity.  He asserts that service connection is warranted for his current residuals of a low back injury.

Although his DD Form 214 is not of record, service treatment records show that he was a member of the 163rd military police company.  The Board finds that the Veteran's statements regarding his injury as a result of an altercation with a prisoner to be credible and consistent with the nature and duties of his assignments in service.

Next, the Board finds that the Veteran has currently diagnosed DJD and DDD of the lumbar spine.  See July 2013 VA examination report (diagnosing DJD and DDD of the lumbar spine); see also November 2004 radiology report from Mahoning Valley Imaging (diagnosing moderate degenerative changes through the lumbosacral spine and marked narrowing involving the L5-S1 and at L4-5).

The Board finds that, although the Veteran sustained a back injury in service, symptoms relating to a lumbar spine disability were not chronic in service.  Service treatment records are negative for any complaints, treatment, or diagnoses relating to the lumbar spine.  In the separation examination report (exact date is illegible), the Veteran's spine was normal during a clinical evaluation and no musculoskeletal defects were noted.  The Veteran also completed a report of medical history at the time of service separation and specifically checked "no" as to having recurrent back pain.  Had the Veteran experienced continuous back pain during service, the Board finds it reasonable to assume that the Veteran would have reported such ailments during the separation examination.  For these reasons, the Board finds that the Veteran's lumbar spine disability was not chronic in service.

The Board also finds that the weight of the probative evidence demonstrates that lumbar spine arthritis (DJD) did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 
38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows that the first assessment of arthritis was more than 30 years after service separation in 1968.  See November 2004 radiology report from Mahoning Valley Imaging showing degenerative changes in lumbar spine.  For these reasons, the Board finds that arthritis (DJD), first diagnosed in 2004, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a lumbar spine disability have not been continuous since service 
separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the cervical spine until 2002, more than 30 years after service separation.  See November 2002 treatment report from the Surgical Associate of Zanesville reflecting complaints of back pain.  The Board finds the lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over three decades weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Private treatment records from 2001 to 2007 from the Surgical Associate of Zanesville reflect that the Veteran first complained of back pain in November 2002.  Specifically, the Veteran stated that he had back pain and neck and shoulder pain that interrupted his sleep.  Subsequent treatment records, as late as July 2007, reflect continued complaints and treatment for back pain with diagnoses of arthritis and DDD of the lumbar spine; however, an opinion as to the etiology of the Veteran's back disorders was not rendered.

The evidence of record also includes a November 2004 internal medicine evaluation from Dr. W.P.  During the evaluation, the Veteran reported a history of diabetes, shortness of breath, GERD, abdominal aortic aneurysm repair, and leg pain.  During a review of systems, Dr. W.P. noted that the Veteran had "no history of orthopedic problems affecting the upper or lower extremities or spine and back."  A physical examination of the Veteran's spine revealed no kyphosis or scoliosis and range of motion of the spine was normal.  Reflexes and sensations were also normal.  
On the same day as the November 2004 internal medicine evaluation, the Veteran was also provided a radiological consultation which showed moderate degenerative changes through the lumbosacral spine.  There was also marked narrowing involving the L5-S1 and at L4-5.  See November 2004 radiology report from Mahoning Valley Imaging.  
In a private June 2005 lumbar spine evaluation (signature of doctor illegible), the Veteran complained of lumbar back pain radiating into his groin and buttocks.  A diagnosis was not provided, but it was noted that the Veteran had decreased flexibility and range of motion.  

In a September 2005 clinic note from Dr. R.H., the Veteran was provided a physical examination for his hip.  Review of x-ray findings showed some evidence of multi-level DDD of the lumbosacral spine and lumbar spondylosis.  An opinion as to the etiology of the spine disorder was not provided.

The Veteran was seen in August 2006 at the Mid-Ohio Cardiology and Vascular consultants for a follow-up evaluation of an abdominal aortic aneurysm.  An abdominal CT scan showed spondylosis of the lumbar spine; however, the etiology of the Veteran's back disorder was not discussed.  

In an August 2007 VA treatment record, the Veteran complained of low back pain and was diagnosed with DDD.  In February 2008 VA treatment records, it was noted that the Veteran had back pain and would return to his family physician for medications.  In a February 12, 2008 VA treatment note, the Veteran stated that his low back pain went back "about 4yr., and I'm disabled."  The Board finds the February 12, 2008 VA treatment note to be highly probative as to the lack of continuing symptomatology after service separation and also as to the Veteran's credibility.  Although the Veteran now, pursuant to his claim for VA compensation benefits maintains that his back disorder symptoms have been continuous since service, the February 2008 VA treatment note reflects that the onset of his back pain, per the Veteran's report, was in approximately 2004.

For these reasons, the Board finds that the Veteran's more recent statements of continuous symptoms of lumbar spine pain after service, made pursuant to the claim for VA compensation, are outweighed by other lay and medical evidence, including the February 12, 2008 VA treatment record.  Accordingly, the Board finds that the Veteran's lumbar spine symptoms have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed lumbar spine disorders are not related to or caused by service.  As noted above, post-service VA and private treatment records discuss the Veteran's back symptoms, but do not provide an etiology for his diagnosed back disorders.  

Pursuant to the Board's June 2013 remand, the Veteran was afforded a VA examination in July 2013 to assist in determining the etiology of his lumbar spine 
disability.  After a thorough review of the claims file, to include service treatment records, the VA examiner diagnosed the Veteran with DJD and DDD of the lumbar spine.  The examiner noted that there was no evidence of a chronic ongoing spine condition associated with the Veteran's injury in service.  The Veteran's back condition was an acute condition which, according to the examiner, had resolved. The VA examiner further stated that the most likely etiology of the Veteran's current back condition was a combination of genetic predisposition, occupational history, and smoking history.  For these reasons, the VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition, to include degenerative disc disease and arthritis, was related to service.  The Board finds the July 2013 VA medical opinion to be the most competent and probative evidence of record on the issue of a nexus to service.  The July 2013 VA examiner reviewed all the evidence in the claims file, service treatment records, and the Veteran's prior statements.  Further, the VA examiner provided a detailed rationale in support of the opinion rendered.

The evidence of record also includes documents from the SSA.  These documents reflect that the Veteran was granted SSA disability benefits in October 2005 as a result of coronary artery disease, chronic obstructive pulmonary disease, DDD of the lumbar spine, osteoarthritis of the right hip, and type II diabetes mellitus.  These documents, however, to not provide a discussion or medical opinion regarding the etiology of the Veteran's lumbar spine disability.

The Board has also considered statements from the Veteran asserting a nexus between his currently diagnosed lumbar spine disability and active duty service.  The Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses.  That notwithstanding, a lay person is not competent to provide evidence on questions of etiology to disorders such as DDD and DJD, which require x-rays and MRI to diagnose.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person 
is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his disorders.  Instead, the Board finds the July 2013 VA medical opinion to be the most competent and probative evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current lumbar spine disability and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a low back injury, to include DJD and DDD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of a low back injury, to include DJD and DDD of the lumbar spine, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


